Willard, Justice, decided substantially, that although the code had abolished the distinction of the forms of action which formerly existed, and had provided that all causes of action shoidd be instituted in one form, yet, for the purposes of costs at least, it had recognized the character of actions as formerly understood. It was so in section 304; all the causes of action therein enumerated were, under the old order, of legal proceedings, actions at law. Section 305 referred to them only, and was to be interpreted as if it read thus: “ Costs shall be aEowed, of course, to the defendant in the actions mentioned in the last sections, unless the plaintiff be entitled to costs therein,” against him. He held that the words, “ other actions,” contained in section 306,-referred to other causes of action than those enumerated in section 304; and there being no other than equity causes of action, the former action referred to such only.
Ordered accordingly, that the motion be granted, but Avithout costs thereof to either party.